Citation Nr: 1747526	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent prior to April 29, 2015 for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 70 percent from April 29, 2015 for PTSD.

3. Entitlement to an initial rating in excess of 10 percent prior to July 15, 2016 for bilateral hearing loss.

4. Entitlement to an initial rating in excess of 30 percent from July 15, 2016 for bilateral hearing loss.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran had recognized Philippine Guerilla Service from December 1944 to April 1945.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran testified at a videoconference hearing with a Decision Review Officer (DRO) at the Manila RO in October 2013, at which the Veteran and his granddaughter testified. A transcript of the hearing was prepared and associated with the claims file.

In a September 2014 decision, the Board denied entitlement to a rating in excess of 50 percent for PTSD. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims. In an April 2015 Order, the Court granted a Joint Motion and remanded the issue of entitlement to an initial rating in excess of 50 percent to the Board for action consistent with the Joint Motion.

In the September 2014 Board decision, the Board also remanded the issues of entitlement to an increased rating for bilateral hearing loss disability and entitlement to TDIU for additional development. There was no indication that the development as directed in the September 2014 remand had been completed. Therefore, in July 2015, the Board again remanded these issues as well as the issue of entitlement to an increased rating for PTSD.

In consideration of the appeal, the Board is satisfied there was substantial compliance with the July 2015 remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A May 2017 rating decision denied entitlement to TDIU, and a July 2017 rating decision granted entitlement to a 30 percent rating for bilateral hearing loss from July 15, 2016.

A Supplemental Statement of the Case (SSOC), issued by the RO in July 2017, continued to deny a rating in excess of 50 for PTSD prior to April 29, 2015 and a rating in excess of 70 percent for PTSD from April 29, 2015; entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to July 15, 2016 and a rating in excess of 30 percent for bilateral hearing loss from July 15, 2016; and entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to April 29, 2015, the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas.

2. From April 29, 2015, the Veteran's PTSD has not been manifested by total occupational and social impairment.

3. Prior to July 15, 2016, the Veteran's average pure tone thresholds were no greater than 62.5 in the right ear and 55 in the left ear.

4. On July 15, 2016, the Veteran's average pure tone thresholds were no greater than 67.5 in the right ear and 72.5 in the left ear, and speech recognition scores were not less than 70 percent in the right ear and 66 percent in the left ear.

5. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The requirements for a rating in excess of 50 percent for PTSD prior to April 29, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

2. The requirements for a rating in excess of 70 percent for PTSD from April 29, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

3. Prior to July 15, 2016, the requirements for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

4. From July 15, 2016, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

5. The requirements for entitlement to a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its September 2014 and July 2015 remand directives. Updated VA records were associated with the claims file, the Veteran was provided a VA audiology examination, and an SSOC was issued in July 2017.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.
Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

(a) PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities, including PTSD: 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

(i) Prior to April 29, 2015

The Veteran was first diagnosed with PTSD in October 2010. At a VA mental health consultation in November 2010, the Veteran had the following symptoms of PTSD: intrusive thoughts, nightmares, flashbacks, physical reactions to reminders of in-service trauma, avoidance behaviors, difficulty remembering traumatic events, loss of interest in activities he used to enjoy, difficulty sleeping, difficulty concentrating, irritability, anger, exaggerated startle response and guardedness, depression, dissatisfaction with life and feeling hopeless, helpless, and worthless, and a lack of energy.  The Veteran reported that he had been experiencing many of these symptoms since he was discharged from service in 1945. The Veteran reported that he has been happily married since 1947 and had one child and described his relationship with his family as "very good." The Veteran reported retiring from his position as a security guard in 2008, and indicated he spent most of his leisure time watching television.

The VA psychologist reported the Veteran was well groomed, his behavior was appropriate, and he was alert and oriented. His thought processes was linear, and judgment and insight were fair.  The examiner noted that the Veteran had a history of suicidal ideation, but did not appear to have suicidal ideation at this examination. She also noted that the Veteran had strong social and family support with strong coping and problem solving skills. The VA psychologist diagnosed the Veteran with PTSD and major depressive disorder and assigned a GAF score of 45. 

At a VA examination in March 2011, the Veteran reported that he had just celebrated his 60th anniversary with his wife and had a good relationship with her, his daughter, and four grandchildren. He indicated he did not have a lot of other friends, nor did he participate in many other activities, but he did go to the movies, watch television, and play ping pong.  The Veteran reported the following symptoms: nightmares, daydreams, difficulty sleeping, non-persistent visual hallucinations, intrusive thoughts, intense fear and psychological distress at exposure to internal or external cues related to traumatic events, avoidance behaviors, diminished interest in activities he used to enjoy, irritability, hypervigilance, exaggerated startle response, and feelings of helplessness. The Veteran also indicated that he was quick to anger, but he had learned to control his anger.

The examiner noted that the Veteran was well groomed with unremarkable speech, and he was alert, oriented, and cooperative throughout the examination, though he did appear to be anxious. He did not present with homicidal or suicidal ideation. The examiner noted that the Veteran appeared to understand the outcome of his behavior and the severity of this PTSD, but despite constantly dealing with the symptoms, the Veteran was functioning well and was able to handle his finances. The examiner noted the Veteran was not likely to seek treatment as he presented as proud and private, not wanting to dwell on his traumatic experiences. The examiner assigned a GAF score of 50.

From May 2011 to October 2011, the Veteran was seen on a regular basis at VA for treatment of his PTSD. During this time, the Veteran reported symptoms including, nightmares, frustration, avoidance behaviors, irritability, insomnia, loss of interest in activities he used to enjoy, intrusive thoughts, nervousness, difficulty controlling emotions, depression, feelings of hopelessness, and lack of motivation.

In May 2011, the Veteran began taking medication for his symptoms, and by August 2011 he reported that he felt the medication was helping with his symptoms, specifically noting that he was feeling less depressed and worried.

Treatment providers during this time noted that the Veteran did not have psychotic symptoms, obsessive compulsive behaviors, suicidal ideation, or full-blown panic attacks. It was also reported that the Veteran was pleasant and cooperative at treatment, and his speech was logical.

The Veteran attended group therapy from November 2011 to February 2012. It was consistently noted the Veteran was well-groomed and exhibited appropriate behavior at group meetings.

In October 2013, the Veteran attended a DRO hearing. His granddaughter attended the hearing to testify and assist in translating for the Veteran. The Veteran testified at the hearing that he had flashbacks and often felt sad. The Veteran also stressed that he still had difficulty sleeping, usually only sleeping three hours each night, and he indicated, and his granddaughter confirmed, that he would often wake up in the middle of the night yelling. His granddaughter also indicated that she had heard the Veteran expressing that he did not want to live anymore, and she felt that he did not feel as though his life had purpose. 
The Veteran had another VA examination for PTSD in March 2014. The Veteran reported symptoms including, intrusive memories and dreams, exaggerated startle response, difficulty concentrating, difficulty sleeping, intense prolonged psychological distress and physiological reactions when exposed to internal or external cues of traumatic events, loss of interest in activities he used to enjoy, feelings of detachment and estrangement from others, irritability, angry outbursts, anxiety, and avoidance behaviors. The examiner diagnosed PTSD and noted that the Veteran's symptoms would result in occupational and social impairment with an occasional decrease in work efficiency and an intermittent inability to perform tasks. It was noted that the Veteran was able to manage his finances.

October 2014 VA treatment records indicate the Veteran was seen for a suicidal ideation assessment at the request of another VA physician.  The Veteran endorsed suicidal ideation, but reported he had no intent or plan because he needed to take care of his family. The examiner noted that the Veteran was oriented and alert, his thought processes were normal, and his judgment and insight were fair with no evidence of psychosis. The examiner opined that the Veteran had passive suicidal ideation, but had no intent, and a strong family support system.

Following a review of the relevant evidence of record, the Board concludes the preponderance of the evidence is against a rating in excess of 50 percent for PTSD. The Veteran's total disability picture, after assessing all of the aforementioned symptomatology, does not rise to the level of occupational and social impairment with deficiencies in most areas prior to April 29, 2015. 

During this period on appeal, the Veteran reported having a strong relationship with his wife and family, and the preponderance of the evidence is against a finding that those relationships have weakened as a result of his PTSD symptoms. While the Veteran reported to VA examinations in a depressed mood, examiners and treatment providers consistently noted that his judgment, thinking, and speech were normal, and any difficulties in understanding the Veteran were related to his thick accent and difficulty with English, and not his cognitive process.  Additionally, the Veteran did not appear to have obsessional rituals, and despite notations of hallucinations, examiners specifically reported that the hallucinations were not-persistent or continuous. The Veteran was consistently noted to be fully oriented with good impulse control and an understanding of his symptoms. The Veteran specifically reported that he was able to control his anger, and was able to acknowledge that his symptoms had improved when he was taking medication. It was also consistently reported that the Veteran was able to manage his finances and personal appearance. The Board acknowledges that the Veteran has not had a job since 2008, but he was not alleging that he stopped working because of his PTSD symptoms. This finding is supported by the fact that in the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, wherein the Veteran reported he became too disabled to work from PTSD and other disabilities in November 2012, which is after the Veteran retired. As to the November 2012 date, the Veteran has not alleged that his PTSD is the sole basis of his inability to obtain and retain gainful employment, but rather multiple disabilities (including non-service-connected ones).

The Veteran's GAF scores of 45 and 50 assigned during the appeals period also do not support a higher rating because scores of 45 and 50 reflect serious symptoms, but the symptoms do not rise to the level of impairment in reality or communication. Moreover, the Board notes that the American Psychiatric Association's (APA) Diagnostic and Statistical Manual for Mental Disorders, 5th edition (DSM-5), effective for VA rating purposes as of August 2014, does not utilize the GAF score.  The APA had determined that the GAF score had limited usefulness in the assessment of the level of mental health disability and therefore it was removed from DSM-5; noting that problems included lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  See 79 Fed. Reg. 45,093, 45,097 (Aug. 4, 2014).  

While the Veteran's symptoms seem to affect his ability to establish and maintain social relationships outside of his immediate family members, the Veteran's disability picture and symptomatology due to PTSD does not rise to the level of occupational and social impairment with deficiencies in most areas, which level of impairment contemplates, in part, the inability to establish and maintain effective relationships. The Veteran has been married for 70 years to his wife and has positive relationships with his wife, daughter, and four grandchildren, which is evidence against the inability to establish and maintain effective relationships. The preponderance of the evidence is against a finding that the severity of the Veteran's PTSD symptoms rise to the level of severity of those kind of symptoms contemplated under the 70 percent rating. Therefore, a rating in excess of 50 percent prior to April 29, 2015, for PTSD is not warranted. 

(ii) From April 29, 2015

In April 2015, the Veteran attended another VA examination. The Veteran was noted to have the following symptoms: avoidance behaviors, persistent and exaggerated negative beliefs and expectations, difficulty sleeping, difficulty concentrating, irritable behavior and angry outbursts, depressed mood, and chronic sleep impairment.

The examiner noted cognitive impairment including short and long term memory, difficulty understanding complex commands, and impaired judgment. These symptoms were noted to result in difficulty establishing and maintaining work and social relationships, difficulty adapting to stressful situations, impaired impulse control, intermittent inability to perform activities of daily living, including hygiene, and unprovoked irritability with periods of violence. 

At this examination, the Veteran's granddaughter reported that the Veteran did not always recognize or remember her name. She also noted that he has forgotten to turn off the stove on more than one occasion, and he continued to wake up in the middle of the night yelling. The examiner wrote that the Veteran had been essentially bedridden since 2011 as a result of a hip injury. The Veteran's granddaughter reported that the Veteran was able to behave when in public, and he could manage his finances and was dependent on family for supervision. The examiner reported the Veteran's speech was difficult to understand, largely as a result of a language barrier, but noted that he was alert, and oriented to person, time, and place.

At this examination, the Veteran was diagnosed with PTSD, vascular dementia, and major neuro cognitive disorder, and the examiner opined that the Veteran was totally socially and occupationally impaired. However, it was noted that the Veteran's vascular dementia and major neuro cognitive disorder were the result of a 2012 stroke and were therefore not related to service. The examiner supported this opinion by noting that the Veteran's major cognitive decline began after his 2012 stroke, and as a result, opined that the Veteran's cognitive decline was not related to his PTSD diagnosis. He further noted that about 10 percent of the Veteran's total occupational and social impairment is a result of his PTSD, while the remaining 90 percent is related to the major neuro cognitive disorder associated with his 2012 stroke.

In August 2015, the Veteran was found to be incompetent, as he was unable to manage his financial affairs. A January 2017 letter from a VA physician, who had treated the Veteran, indicated that the Veteran does not suffer from dementia and was able to manage his finances. However, there is no rationale for this opinion, nor does the physician report any symptomatology to support that opinion. In a July 2017 rating decision, the Veteran was found to be competent.

After a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a rating in excess of 70 percent from April 29, 2015 for PTSD, as the Veteran's PTSD symptoms are not manifested by total and social occupational impairment. 

As noted by the April 2015 VA examiner, the Veteran is totally occupationally and social impaired. However, this examination also shows that the majority of the Veteran's decline has been in his cognitive symptoms related to nonservice-connected major neuro cognitive disorder resulting from a 2012 stroke, which caused memory loss, disorientation, inability to maintain personal appearance and hygiene and perform activities of daily living, inability to obtain employment, and an inability to establish and maintain social relationships. 

The other symptoms reported at the April 2015 VA examination related to the Veteran's PTSD are similar to the symptomatology reported at all examinations prior to April 2015, and notably, the clinical findings in the April 2015 VA examination report did not show the Veteran exhibited symptoms of delusion or hallucination, and any past reports of hallucinations were not persistent. Additionally, despite previous reports of suicidal ideation, the Veteran did not have any intent to harm himself or others. Finally, there is no evidence of grossly inappropriate behavior, and the Veteran's granddaughter reported he behaved appropriately in public.

The Board acknowledges the January 2017 letter from a VA physician noting that the Veteran did not suffer from dementia. However, this letter did not include any rationale or supporting symptomatology for that opinion, and therefore, the Board finds the April 2015 opinion, diagnosing the Veteran with vascular dementia and major neuro cognitive disorder along with his previously diagnosed PTSD, to be more probative as it resulted from a thorough examination of the Veteran's mental health and a complete review of the Veteran's medical records and claims file.

While the Veteran is totally and socially and occupationally impaired, the symptoms associated with the Veteran's PTSD are not a significant cause of the total impairment. Rather, the majority of the cognitive decline resulting in total and social occupational impairment was caused by a 2012 stroke and subsequent major neuro cognitive disorder. The remaining symptoms related to PTSD do not prevent him from establishing and maintaining social relationships, and the Veteran's total disability picture and symptomatology as it relates to his PTSD diagnosis does not rise to the level of total occupational and social impairment. Therefore, a rating in excess of 70 percent from April 29, 2015 is not warranted. 

(b) Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R.
§ 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86

(i) Prior to July 15, 2016

At a VA examination in March 2011, the pure tone thresholds for the Veteran's ears were as follows: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
30
50
55
70
75
LEFT
20
35
40
75
70
	
The average over the four relevant frequencies (1000 Hz to 4000 Hz) in the right ear was 62.5 decibels. The average of the four relevant frequencies for the left ear was 55 decibels. Speech recognition scores were not available due to language difficulties. Based on these results, the Veteran does not have exceptional hearing loss in either ear per the guidelines of 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85, Table VIA to the March 2011 measurements results in assignment of Roman Numeral V to the right ear and Roman Numeral III to the left ear for the purposes of determining a disability rating. This results in a 10 percent rating by intersecting row III with column V of Table VII. 38 C.F.R. § 4.85, Table VII.

The Veteran had no other VA examinations prior to July 15, 2016, and there are no other reports of audiological testing in the Veteran's claims file. As a result, the requirements for an initial rating in excess of 10 percent for bilateral hearing loss prior to July 15, 2016 have not been met.

(ii) From July 15, 2016

The Veteran had another VA examination on July 15, 2016. Audiological testing at that examination yielded the following results: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
40
50
60
80
80
LEFT
30
45
60
90
95

The average of the four relevant frequencies in the right ear was 67.5 decibels. The average of the four relevant frequencies in the left ear was 72.5 decibels. Speech recognition scores were 70 percent in the right ear and 66 percent in the left ear. Based on these results, the Veteran does not have exceptional hearing loss in either ear per the guidelines of 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85, Table VI to the July 2016 measurements results in assignment of Roman Numeral VI to the right ear and Roman Numeral VII to the left ears for the purposes of determining a disability rating. This results in a 30 percent rating by intersecting row VI with column VII of Table VII. 38 C.F.R. § 4.85, Table VII.

The Veteran has had no other audiological VA examinations, and the record does not include any other evidence of audiological testing after July 15, 2016. As a result, the requirements for a rating in excess of 30 percent from July 15, 2016 have not been met.

(c) TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Following his discharge from service in April 1945, the Veteran obtained a Bachelor of Arts degree in political science. The Veteran taught high school part-time for two years and worked in government services and community development in the Republic of the Philippines for 25 years. After moving to the United States in 1992, the Veteran worked as a security guard. The Veteran retired from this position in 2008. The Veteran has not alleged that he retired as a result of any of his service-connected disabilities. Again, his formal TDIU application indicates that he felt he became too disabled to work in 2012, which is approximately four years after his retirement.

The Veteran is service connected for PTSD at a 50 percent rate from November 30, 2010, and a 70 percent rate from April 29, 2016; bilateral hearing loss at a 10 percent rate from November 30, 2010, and a 30 percent rate from July 15, 2016; and tinnitus of the right ear at a 10 percent rate. The Veteran's combined rating for compensation purposes is 60 percent from November 30, 2010, and 80 percent from April 29, 2015. 

The Veteran meets the schedular criteria for TDIU from April 28, 2015; however, as noted above, the central inquiry is determining entitlement to TDIU is whether the service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The Board finds that the Veteran was not unable to maintain substantially gainful employment based on his service-connected disabilities alone at any point during the entire period on appeal. 

The Board acknowledges that the Veteran was noted to be totally socially and occupationally impaired by a VA examiner in April 2015. However, the examiner held that only 10 percent of the Veteran's symptomatology resulting in that total social and occupational impairment was a result of service-connected PTSD. The remainder of the Veteran's symptoms were related to nonservice-connected major neuro cognitive disorder related to 2012 stroke. 

At a VA examination in July 2016, the Veteran noted that his tinnitus made him uncomfortable, but the examiner opined that there was no other functional loss associated with his tinnitus.  Additionally, the examiner opined that the Veteran's hearing loss, though it did affect his ability to communicate and interact with others, would only prevent an occupation in noisy settings, noting that if accommodated with amplification devices, the Veteran would not be occupationally impaired. 

Given the above, the Board finds that the Veteran's service-connected disabilities alone do not render the Veteran unable to obtain and maintain substantially gainful employment, and therefore, entitlement to TDIU is denied.


ORDER

Entitlement to an initial rating in excess of 50 percent prior to April 29, 2015 for PTSD is denied.

Entitlement to an initial rating in excess of 70 percent from April 29, 2015 for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent prior to July 15, 2016 for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 30 percent from July 15, 2016 for bilateral hearing loss is denied.

Entitlement to TDIU is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


